Order entered May 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00607-CV

                              IN RE SIDNEY BIGHAM, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 13-11214

                                            ORDER
       Based on the Court’s opinion and order of this date, we DENY relator’s petition for writ

of habeas corpus. We order relator to bear the costs of this original proceeding.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE